Title: Incoming Philadelphia Mail, 1767–1768
From: Franklin, Benjamin
To: 


Among the Franklin Papers is a record of letters received in the Philadelphia Post Office by Postmaster Thomas Foxcroft between May 12, 1767, and April 21, 1768. The record consists of a group of twenty-one sheets printed on both sides in the manner prescribed for Post Office Form “C” by Benjamin Franklin and William Hunter in 1753. The local official was to enter regularly on this form all letters he received from other colonial post offices or from ships; above, v, 162–3, 172–3.
These sheets are not a continuation of the record for the years 1764–67 that is described above, XI, 398–402. That was a listing of the outgoing Philadelphia mail for the indicated period, prepared on Form “B,” while these sheets record the incoming Philadelphia mail for nearly a year in 1767–68. Since Form “C” required the postmaster to list the mail received from each other office by its weight in pennyweights and grains, not by the number of letters as Form “B” required, it is impossible to make any meaningful quantitative analysis of this record comparable to the sample tabulations printed for the earlier period. It may be useful, however, to point out the existence of this record and to report briefly on the post offices named in its pages. All but a few of the smallest offices listed as receiving Philadelphia mail during the 1764–67 period (above, XI, 400–2) are reported as sending mail to that city in the later period; and each of the following offices, not on the previous list, appears at least once during the months of May 1767 through April 1768: Springfield, Mass.; Bladensburg and Georgetown, Md.; Hampton, Petersburg, Suffolk, Todds, and Urbanna, Va. The appearance of so many new post offices in Maryland and Virginia, especially the latter, is noteworthy. The fact that John Foxcroft, a resident of Virginia, was actively functioning as deputy postmaster general during this period, while Franklin was not, may help to explain this apparent increase of the postal service in Foxcroft’s own colony.
